Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00297-CV

                   WESTRIDGE ESTATES HOMEOWNERS ASSOCIATION,
                                     Appellant

                                                   v.

                               Omar CANALES and Marlo C. Canales,
                                         Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-13-976
                             Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 21, 2016

DISMISSED

           Appellant’s brief was due on August 12, 2016. Neither the brief nor a motion for extension

of time has been filed. We notified appellant of the deficiency and ordered it to show cause in

writing why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a)(1). Appellant failed to respond to our order. This appeal is therefore dismissed. See id.

42.3(b),(c). Costs of appeal are taxed against appellant.

                                                    PER CURIAM